 

 

Case 1:19-cr-00949-WJ Document 22 Filed 06/20/19 Page 1 of 11

UniTen «A
IN THE UNITED STATES DISTRICT COURT 4/ 7&0 sm fLED
8UQUE RRS OISTRIG

E,
RQUE, Ney) Mexcuar
MI TCH
ELL R
CLE, CFERS

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff,
Cr. No. 19-00949-WJ

VS.

JOEY UNKESTINE,

Defendant.

PLEA AGREEMENT

Pursuant to Rule 11(c)(1)(C), Fed. R. Crim. P., the parties notify the Court of the
following agreement between the United States Attorney for the District of New Mexico, the
Defendant, JOEY UNKESTINE, and the Defendant’s counsel, Irma Rivas:

REPRESENTATION BY COUNSEL

1. The Defendant understands the Defendant’s right to be represented by an attorney
and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the
Defendant’s attorney and is fully satisfied with that attorney’s legal representation.

RIGHTS OF THE DEFENDANT

2. The Defendant further understands the Defendant’s rights:

a. to plead not guilty, or having already so pleaded, to persist in that plea;
b. to have a trial by jury; and
c. at a trial:

1) to confront and cross-examine adverse witnesses,

2) to be protected from compelled self-incrimination,
 

 

Case 1:19-cr-00949-WJ Document 22 Filed 06/20/19 Page 2 of 11

3) to testify and present evidence on the Defendant’s own behalf, and
4) to compel the attendance of witnesses for the defense.
WAIVER OF RIGHTS AND PLEA OF GUILTY
3. The Defendant agrees to waive these rights and to plead guilty to Count 1 and
Count 2 of the indictment, charging violations of 18 U.S.C. §§ 1112(a) and 1153, that being
involuntary manslaughter in Indian Country; and Count 3 of the indictment, charging a violation
of N.M. Stat. Ann. § 30-6-1 (2009) and 18 U.S.C. § 1153(b), that being child endangerment in

Indian Country.

SENTENCING
4. The Defendant understands that the maximum penalty provided by law for Count
1, involuntary manslaughter, is:
a. imprisonment for a period of not more than eight years;
b. a fine not to exceed the greater of $250,000 or twice the pecuniary gain to

the Defendant or pecuniary loss to the victim;

C. a term of supervised release of not more than three years to follow any
term of imprisonment. (If the Defendant serves a term of imprisonment,
is then released on supervised release, and violates the conditions of
supervised release, the Defendant’s supervised release could be revoked
— even on the last day of the term — and the Defendant could then be

returned to another period of incarceration and a new term of supervised

release. );
d. a mandatory special penalty assessment of $100.00; and
e. restitution as may be ordered by the Court.

2
 

 

Case 1:19-cr-00949-WJ Document 22 Filed 06/20/19 Page 3 of 11

5. The Defendant understands that the maximum penalty provided by law for Count

2, involuntary manslaughter, is:

a. imprisonment for a period of not more than eight years;

b. a fine not to exceed the greater of $250,000 or twice the pecuniary gain to
the Defendant or pecuniary loss to the victim;

c. a term of supervised release of not more than three years to follow any
term of imprisonment. (Ifthe Defendant serves a term of imprisonment,
is then released on supervised release, and violates the conditions of
supervised release, the Defendant’s supervised release could be revoked
— even on the last day of the term — and the Defendant could then be
returned to another period of incarceration and a new term of supervised
release.);

d. a mandatory special penalty assessment of $100.00; and

e. restitution as may be ordered by the Court.

6. The Defendant understands that the maximum penalty provided by law for Count

3, child endangerment, is:

a.

b.

imprisonment for a period of not more than three years;

a fine not to exceed $5,000;

a term of supervised release of not more than one year to follow any term
of imprisonment. (Ifthe Defendant serves a term of imprisonment, is
then released on supervised release, and violates the conditions of
supervised release, the Defendant’s supervised release could be revoked
— even on the last day of the term — and the Defendant could then be

3
 

 

Case 1:19-cr-00949-WJ Document 22 Filed 06/20/19 Page 4 of 11

returned to another period of incarceration and a new term of supervised

release.);
d. a mandatory special penalty assessment of $100.00; and
e. restitution as may be ordered by the Court.
7. The parties recognize that the federal sentencing guidelines are advisory, and that

the Court is required to consider them in determining the sentence it imposes.

8. The parties are aware that the Court will decide whether to accept or reject this
plea agreement. The Court may defer its decision as to acceptance or rejection until there has
been an opportunity to consider the presentence report. Pursuant to Fed. R. Crim. P. 11(c)(5), if
the Court rejects this plea agreement, the Defendant shall have the right to withdraw the
Defendant’s plea of guilty.

9. Regardless of any other provision in this agreement, the United States reserves the
right to provide to the United States Pretrial Services and Probation Office and to the Court any
information the United States believes may be helpful to the Court, including, but not limited to,
information about the recommendations contained in this agreement and any relevant conduct
under U.S.S.G. § 1B1.3.

ELEMENTS OF THE OFFENSE

10. ‘If this matter proceeded to trial, the Defendant understands that the United States
would be required to prove, beyond a reasonable doubt, the following elements for violations of
the charges listed below:

Count 1 and Count 2: 18 U.S.C. §§ 1112(a) and 1153(b), that being involuntary
manslaughter in Indian Country

 

First: The defendant caused the death of the victim;
 

 

Case 1:19-cr-00949-WJ Document 22 Filed 06/20/19 Page 5 of 11

Second: The victim was killed while the defendant was committing a lawful
act in an unlawful manner, or without due caution and
circumspection, which act might produce death;

Third: the killing took place within Indian Country; and
Fourth: The Defendant is an Indian.

Count 3: N.M. Stat. Ann. § 30-6-1 (2009) and 18 U.S.C. § 1153(b), that being child
endangerment in Indian Country

 

First: The Defendant operated a vehicle recklessly and while under the
influence of alcohol;

Second: By operating a vehicle while under the influence of alcohol, the
Defendant caused the victim to be placed in a situation that
endangered the life or health of the victim;

Third: Defendant showed a reckless disregard for the safety or health of
the victim;

Fourth: The victim was under the age of 18;

Fifth: The offense occurred in New Mexico;

Sixth: The offense occurred in Indian Country; and

Seventh: The Defendant is an Indian.

DEFENDANT’S ADMISSION OF FACTS
11. By my signature on this plea agreement, I am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offenses to which I am pleading guilty. I recognize
and accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge
that if I chose to go to trial instead of entering this plea, the United States could prove facts
sufficient to establish my guilt of the offenses to which I am pleading guilty beyond a reasonable

doubt, including any facts alleged in the indictment that increase the statutory minimum or
 

 

Case 1:19-cr-00949-WJ Document 22 Filed 06/20/19 Page 6 of 11

maximum penalties. I specifically admit the following facts related to the charges against me,

and declare under penalty of perjury that all of these facts are true and correct:

I, Joey Unkestine, am an enrolled member of Zuni Pueblo and an Indian as defined
by federal law. On the afternoon of October 18, 2018, I was driving a 2002 Ford
Explorer on Highway 53 in Zuni Pueblo, which is within the District of New Mexico.
E.U., K.E. and D.G. - all enrolled members of Zuni Pueblo - were in the SUV with
me. While driving, I flipped the SUV _ and, as a result of the crash, K.E. and E.U.
were killed. I told officers who responded to the crash that I had been drinking. I
later learned that my blood-alcohol level, tested within two hours of the crash,
measured .346. I also later learned I had been driving between 74 to 93 mph on
Highway 53, a road in New Mexico with a posted speed limit of 55 mph. My
actions were reckless and endangered the life of D.G., who at the time of the crash,

was nine years old.

12. ‘By signing this agreement, the Defendant admits there is a factual basis for each

element of the crimes to which the Defendant is pleading guilty. The Defendant agrees that the

Court may rely on any of these facts, as well as facts in the presentence report, to determine the

Defendant’s sentence, including, but not limited to, the advisory guideline offense level.

RECOMMENDATIONS
13. The United States and the Defendant recommend as follows:

a. The Defendant and the United States have made an AGREEMENT
pursuant to Fed. R. Crim. P. 11(c)(1)(C), that a specific sentence of 46
months’ imprisonment is the appropriate disposition in this case. This
agreement takes into account the Defendant’s acceptance of responsibility,

6
 

 

Case 1:19-cr-00949-WJ Document 22 Filed 06/20/19 Page 7 of 11

with no further reduction to occur. The remaining components of the
Defendant’s sentence, including, but not limited to, any fine or restitution
and the length and conditions of supervised release, shall be imposed by
the Court after the presentation of evidence and/or argument by the
parties.

b. If the Court accepts the plea agreement, it must inform the Defendant that
the agreed-upon disposition will be included in the judgment, and the
Court is bound by the terms of the plea agreement once the Court accepts
the plea agreement.
DEFENDANT’S ADDITIONAL AGREEMENT

14. The Defendant understands the Defendant’s obligation to provide the United
States Pretrial Services and Probation Office with truthful, accurate, and complete information.
The Defendant represents that the Defendant has complied with and will continue to comply with
this obligation.

15. Except under circumstances where the Court, acting on its own, rejects this plea
agreement, the Defendant agrees that, upon the Defendant’s signing of this plea agreement, the
facts that the Defendant has admitted under this plea agreement as set forth above, as well as any
facts to which the Defendant admits in open court at the Defendant’s plea hearing, shall be
admissible against the Defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, including a criminal trial, and the Defendant expressly waives the
Defendant’s rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence

410 with regard to the facts the Defendant admits in conjunction with this plea agreement.
 

 

Case 1:19-cr-00949-WJ Document 22 Filed 06/20/19 Page 8 of 11

16. _— By signing this plea agreement, the Defendant waives the right to withdraw the
Defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless (1) the
Court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(5) or (2)
the Defendant can show a fair and just reason as those terms are used in Rule 11(d)(2)(B) for
requesting the withdrawal. Furthermore, the Defendant understands that if the court rejects the
plea agreement, whether or not the Defendant withdraws the guilty plea, the United States is
relieved of any obligation it had under the agreement and the Defendant shall be subject to
prosecution for any federal, state, or local crime(s) that this agreement otherwise anticipated
would be dismissed or not prosecuted.

17. The Defendant recognizes that this plea agreement has already conferred a benefit
on the Defendant. Consequently, in return for the benefit conferred on the Defendant by
entering into this agreement, the Defendant agrees not to seek a downward departure or variance
from the specific sentence of 46 months’ imprisonment as agreed to by the parties pursuant to
Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure. Ifthe Defendant, in violation of
this paragraph, should, nevertheless, seek a downward departure or variance, including a
departure or variance from the guideline Criminal History Category, the United States shall have
the right to treat this plea agreement as null and void and to proceed to trial on all charges before
the Court.

RESTITUTION

18. The parties agree that, as part of the Defendant’s sentence, the Court will enter an
order of restitution pursuant to the Mandatory Victim’s Restitution Act, 18 U.S.C. § 3663A.

19. No later than July 1 of each year after sentencing, until restitution is paid in full,
the Defendant shall provide the Asset Recovery Unit, United States Attorney’s Office, P.O. Box

8
 

 

Case 1:19-cr-00949-WJ Document 22 Filed 06/20/19 Page 9 of 11

607, Albuquerque, New Mexico 87103, (1) a completed and signed financial statement provided
to the Defendant by the United States Attorney’s Office and/or the United States Probation
Office and (2) a copy of the Defendant’s most recent tax returns.
WAIVER OF APPEAL RIGHTS

20. The Defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
Defendant knowingly waives the right to appeal the Defendant’s conviction(s) and any sentence,
including any fine, imposed in conformity with this Federal Rule of Criminal Procedures
11(c)(1)(C) plea agreement, as well as any order of restitution entered by the Court. The
Defendant also waives the right to appeal any sentence imposed below or within the Guideline
range upon a revocation of supervised release in this cause number. In addition, the Defendant
agrees to waive any collateral attack to the Defendant’s conviction(s) and any sentence,
including any fine, pursuant to 28 U.S.C. §§ 2241 or 2255, or any other extraordinary writ,
except on the issue of defense counsel’s ineffective assistance.

GOVERNMENT?’S ADDITIONAL AGREEMENT

21. Provided that the Defendant fulfills the Defendant’s obligations as set out above,

the United States agrees that:
a. The United States will not bring additional criminal charges against the
Defendant arising out of the facts forming the basis of the present
indictment.

22. This agreement is limited to the United States Attorney’s Office for the District of

New Mexico and does not bind any other federal, state, or local agencies or prosecuting

authorities.
 

 

Case 1:19-cr-00949-WJ Document 22 Filed 06/20/19 Page 10 of 11

VOLUNTARY PLEA

23. The Defendant agrees and represents that this plea of guilty is freely and
voluntarily made and is not the result of force, threats, or promises (other than the promises set
forth in this agreement and any addenda). The Defendant also represents that the Defendant is
pleading guilty because the Defendant is, in fact, guilty.

VIOLATION OF PLEA AGREEMENT

24. The Defendant agrees that if the Defendant violates any provision of this
agreement, the United States may declare this agreement null and void, and the Defendant will
thereafter be subject to prosecution for any criminal violation, including, but not limited to, any
crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false
statement, obstruction of justice, and any other crime committed by the Defendant during this
prosecution.

SPECIAL ASSESSMENT

25. At the time of sentencing, the Defendant will tender to the United States District
Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico
87102, a money order or certified check payable to the order of the United States District
Court in the amount of $300 in payment of the special penalty assessment described above.

ENTIRETY OF AGREEMENT

26. This document and any addenda are a complete statement of the agreement in this

case and may not be altered unless done so in writing and signed by all parties. This agreement

is effective upon signature by the Defendant and an Assistant United States Attorney.

10
Case 1:19-cr-00949-WJ Document 22 Filed 06/20/19 Page 11 of 11

AGREED TO AND SIGNED this 2? day of Se 2019.

JOHN C. ANDERSON

 

b

Asfistant nited States Attorney
Pést Office Box 607

Albuquerque, New Mexico 87102
(505) 346-7274

I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client’s rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. In addition, I have explained to my client the
elements to each offense to which he is pleading guilty. To my knowledge, my client’s decision
to enter into this agreement is an informed and voluntary one.

ZZ.

IRMA RIVAS
Attorney for the Defendant

 

I have carefully discussed every part of this agreement with my attorney. I understand
the terms of this agreement, and J voluntarily agree to those terms. My attorney has advised me
of my rights, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of
the relevant Sentencing Guidelines provisions, and of the consequences of entering into this

agreement.

ppey y UNKESTINE
e

fendant

11

 
